PER CURIAM:
In these two consolidated but unrelated matters, the Board on Professional Responsibility recommends that respondent *887Alan E. Dubow be disbarred from the practice of law in District of Columbia.
In the first matter (Bar Docket No. 165-94), the hearing committee found, and the Board concurred, that during a two-day period in 1988 respondent engaged in an elaborate scheme in which numerous checks were written on open and closed bank accounts to create an illusion that he had funds in the accounts, and that these activities constituted multiple violations of the disciplinary rules, including (then) DR 1-102(A)(3) (illegal conduct involving moral turpitude). In the second matter (Bar Docket No. 449-95), the Board likewise accepted the hearing committee’s finding that respondent, while suspended from the practice of law in the District of Columbia, had continued to act as an attorney practicing bankruptcy law in this jurisdiction and, in the course of that practice, committed a series of dishonest and fraudulent acts including false representations to the Bankruptcy Trustee about his Bar status, again violating multiple disciplinary rules.
Bar Counsel has filed no exception to the Board’s recommendation. Although respondent initially excepted, he has filed no brief with the court but instead merely asks us to “review the matter based upon the record and briefs below.” Bar Counsel asserts that this is tantamount to withdrawal of the exception, or at least that review of the Board’s report should be deferential where respondent has bypassed the opportunity to identify and brief issues. We agree with the latter suggestion. See, e.g., In re Goldsborough, 654 A.2d 1285, 1287-88 (D.C.1995). Our review of the record, appropriately limited, provides us with no reason to question to Board’s findings, its conclusion that in each of the matters respondent engaged in dishonest and fraudulent conduct, and its recommendation of disbarment.
Accordingly, respondent Alan E. Dubow is hereby disbarred from the practice of law in the District of Columbia nunc pro tunc to June 11, 1998, when he filed the affidavit required by D.C. Bar R. XI, § 14(g).

So ordered.